Case 1:17-cr-00475-WFK-SMG Document 52 Filed 02/14/19 Page 1 of 2 PageID #: 395

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

 DMP                                               271 Cadman Plaza East
 F. #2014R01413                                    Brooklyn, New York 11201



                                                   February 14, 2019

 By Federal Express and ECF

 Richard Levitt, Esq.                       Deborah Colson, Esq.
 Levitt & Kaizer                            Colson Law PLLC
 40 Fulton Street, 23rd Floor               80 Broad Street, 19th Floor
 New York, New York 10038                   New York, New York 10004

               Re:       United States v. Dilshod Khusanov
                         Criminal Docket No. 17-475 (WFK)

 Dear Mr. Levitt and Ms. Colson:

                Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
 government hereby furnishes supplemental discovery in the above-referenced matter, which
 is being provided pursuant to the Stipulation and Order dated January 10, 2018. This
 disclosure supplements the government’s prior productions of unclassified discovery under
 cover of letters dated January 10, November 16 and December 17, 2018 and prior
 productions of classified discovery under cover of letters dated July 27 and November 28,
 2018. The government renews its request for reciprocal discovery from the defendant,
 including disclosure pursuant to Fed. R. Crim. P. 16(b)(1)(C)(i).

               The government hereby discloses records related to the defendant from the
 following entities:

                     • AT&T (KHUSANOV 001125 – KHUSANOV 001467),
                     • Bank of America (KHUSANOV 001468 – KHUSANOV 001635),
                     • Comcast (KHUSANOV 001636 – KHUSANOV 001637),
                     • JPMorgan Chase Bank (KHUSANOV 001638 – KHUSANOV
                       001642), and
                     • WePay, Inc. (KHUSANOV 001643 – KHUSANOV 001657).

               The government also discloses surveillance photographs taken on or about
 July 14, 2015 in the vicinity of 1623 South Michigan Avenue, Villa Park, Illinois, bearing
 Bates numbers KHUSANOV 001658 – KHUSANOV 001659.
Case 1:17-cr-00475-WFK-SMG Document 52 Filed 02/14/19 Page 2 of 2 PageID #: 396



                In addition, the government writes pursuant to Fed. R. Crim. P. 16(a)(1)(G) to
 notify you that the government anticipates calling at trial (a) one or more expert witnesses
 who are expected to testify regarding the history of the Islamic State of Iraq and al-Sham
 (“ISIS”) and al-Nusrah Front during the relevant time period outlined in the indictment,
 including specific acts of terrorism perpetrated by ISIS and al-Nusrah Front, their
 recruitment of foreign fighters, the mechanics of travel to join ISIS and al-Nusrah Front, and
 fundraising efforts by and financial contributions to ISIS and al-Nusrah Front; and (b) one or
 more expert witnesses to testify regarding the translations from foreign languages into
 English of various documents that have previously been or will be produced in discovery.
 The identity, qualifications, and bases for the conclusions of each expert will be provided to
 you when they become available.

                If you have any questions or requests regarding further discovery or a
 disposition of this matter, please do not hesitate to contact me.


                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/ Douglas M. Pravda
                                                   Douglas M. Pravda
                                                   Alexander A. Solomon
                                                   David K. Kessler
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


 Enclosures (KHUSANOV 001125 – KHUSANOV 001659)

 cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)




                                               2
